DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0008 discloses “the electrical storage is in electrical communication with…the electrical storage” is unclear how the electrical storage is in electrical communication with the electrical storage.
Appropriate correction is required.
Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  
Claim 16, “wherein an electrical storage” should be changed to “wherein the electrical storage”
Claim 18 depends upon claim 18. Examiner is interpreting claim 18 as depending upon independent claim 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-19 recite the limitation "the fluid detector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	For examining purposes the Examiner is interpreting “the fluid detector” as referring to the “detector” introduced in independent claim 13 to restore proper antecedent basis and clarity to the claim.
Claim 20 recitation “wherein the electrical storage is in electrical communication with…the electrical storage” is unclear how the electrical storage is in electrical communication with the electrical storage.
For examining purposes the Examiner is interpreting the electrical storage is in electrical communication with at least one of the detector and the transmitter.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ruiz Cortez (US 2015/0253163).
Regarding claim 1, Ruiz Cortez discloses a plumbing monitoring system, comprising: 
a detector (Para. 0053) configured to be coupled to a fluid system (100, 1000 of Figures); 
a power section configured to be in electrical communication with the detector, comprising: 
a turbine (171 of Figures; Para. 0054) configured to move under force from a movement of fluid (Para. 0051, 0054) of the fluid system; and 
a generator (Para. 0056, 0059) coupled to the turbine and configured to generate electrical energy from the movement of the turbine (Para. 0051, 0059); and 
an electrical storage in electrical communication with and configured to provide electrical power to the detector (Para. 0059-0060).
Regarding claim 2, Ruiz Cortez discloses wherein the electrical storage is rechargeable (Para. 0059-0060).
Regarding claim 3, Ruiz Cortez discloses wherein the generator is electrically coupled to the electrical storage (Para. 0059-0060).
Regarding claim 4, Ruiz Cortez discloses wherein the detector is a fluid level detector (Para. 0053, 0079).
Regarding claim 5, Ruiz Cortez discloses further comprising: 
a transmitter (Para. 0061; wireless communication circuit) configured to transmit a signal from the detector (Para. 0053, 0061).
Regarding claim 6, Ruiz Cortez discloses wherein the transmitter is a wireless transmitter (Para. 0061; wireless communication circuit).
Regarding claim 7, Ruiz Cortez discloses wherein the transmitter (Para. 0061; wireless communication circuit) is configured to emit the signal while the turbine (171 of Figures; Para. 0054) is moving.
Regarding claim 8, Ruiz Cortez discloses wherein the electrical storage is electrically coupled to the transmitter (Para. 0059-0061).
Regarding claim 9, Ruiz Cortez discloses wherein the detector is a temperature sensor (Para. 0053).
Regarding claim 10, Ruiz Cortez discloses wherein the fluid is water (abstract).
Regarding claim 11, Ruiz Cortez discloses wherein the fluid system is a plumbing system (see Figures 1, 35; Kitchen faucet).
Regarding claim 12, Ruiz Cortez discloses a plumbing monitoring system, comprising: 
a detector (Para. 0053) configured to be coupled to a fluid system (100, 1000 of Figures) comprising; and 

a turbine (171 of Figures; Para. 0054) configured to move under force from the fluid (Para. 0051, 0054) of the fluid system; and 
a generator (Para. 0056, 0059) coupled to the turbine and configured to generate electrical energy (Para. 0051, 0059) from the moving turbine.
Regarding claim 13, Ruiz Cortez discloses a method for detecting leaks in a plumbing system, comprising: 
moving a turbine (171 of Figures; Para. 0054) under force from fluid movement (Para. 0051, 0054) within the plumbing system; 
generating electric power with a generator (Para. 0051, 0056, 0059) in communication with the turbine; 
transmitting power to at least one of a detector, a transmitter, and an electrical storage (Para. 0053, 0059-0060); and 
storing power in the electrical storage (0059-0060).
Regarding claim 14, Ruiz Cortez discloses further comprising transmitting, by the transmitter, information on fluid movement (Para. 0061; wireless communication circuit).
Regarding claim 15, Ruiz Cortez discloses wherein the information on fluid movement is transmitted to at least one of a home automation system and an external receiver (1100 of Figures 1; Para. 0061; wireless communication circuit).
Regarding claim 16, Ruiz Cortez discloses wherein an electrical storage is rechargeable (Para. 0059-0060).
Regarding claim 17, Ruiz Cortez discloses wherein the fluid detector is a fluid level detector (Para. 0053, 0079).
Regarding claim 18, Ruiz Cortez discloses wherein the fluid detector is a sensor configured to detect at least one property of the fluid in the plumbing system (Para. 0053, 0079).
Regarding claim 19, Ruiz Cortez discloses wherein the fluid detector is a temperature sensor (Para. 0053).
Regarding claim 20, Ruiz Cortez discloses wherein the electrical storage is in electrical communication with at least one of the detector, the transmitter, and the electrical storage (Para. 0053, 0059-0060).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Custodis (US 2008/0022920), Roland (US 6,011,334) disclose a turbine coupled to a generator configure to move under force from a movement of fluid.
Schaefer (US 9,748,818) disclose a turbine coupled to a generator configure to move under force from a movement of fluid and the generator providing power to the electronics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./             Primary Examiner, Art Unit 2832